—Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered April 19, 1994, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
In satisfaction of a pending City Court charge and two indictments charging defendant with various counts and degrees of burglary, forgery and criminal possession of stolen property, defendant pleaded guilty to burglary in the second degree. The plea was entered with the express understanding that he would receive an indeterminate term of incarceration of 2 to 6 years. Sentenced in accordance with the plea agreement, defendant now appeals.
Defense counsel urges that there are no nonfrivolous issues that can be raised on appeal and seeks to be relieved from representing defendant. Upon our review of the record and defense counsel’s brief, we agree. Defendant knowingly, intelligently and voluntarily entered into the plea and his sentence, which is within the statutory guidelines, was not excessive. Accordingly, the judgment is affirmed and defense counsel’s application to be relieved as counsel is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Crew III, J. P., White, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.